Fl( f!O
                                  UNITED STATES DISTRICT COURT                               JAN 2 4 .-. ··~
                                                                                      Clerk, us .           ~- ..,
                                  FOR THE DISTRICT OF COLUMBIA                       Couii8 •Dr the !Strict & Bankruptcy
                                                                                             «' ·0
                                                                                                    Dlstr;
                                                                                                         ct ot Columbia

    Michael A. Leon,                              )
                                                  )
           Plaintiff,                             )
                                                  )
                   v.                             )         Civil Action No.     13 0100
                                                  )
    Ogletree, Deakins, Nash, Smoak &              )
    Stewart, P.C., et al.,                        )
                                                  )
            Defendanfs.                           )
                        '
                                                  )


                                        MEMORANDUM OPINION

            This matter is before the Court on plaintiff's pro se complaint and application to proceed

    in forma pauperis. The Court will grant plaintiff's application and dismiss the complaint for lack

    of subject matter jurisdiction.

            The subject matter jurisdiction of the federal district courts is limited and is set forth

    generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

    only when a "federal question" is presented or the parties are of diverse citizenship and the

    amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

    plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

    plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

           Plaintiff is a resident of Tucson, Arizona, suing a professional corporation in South

    Carolina and the United States. Compl. at 1. Plaintiff sues defendants for intentional infliction

    of emotional distress, negligent infliction of emotional distress, and slander. !d. at 8-10. With

    respect to the private defendants, plaintiff has not pleaded an amount in controversy to bring this




N
case within the Court's diversity jurisdiction. With respect to the United States, plaintiff invokes

the Federal Tort Claims Act ("FTCA"), Compl.     ~   1, but he has not indicated that he exhausted

his administrative remedies under the FTCA by "first present[ing] the claim to the appropriate

Federal agency." 28 U.S.C. § 2675. Plaintiffs failure to exhaust his claim under the FTCA

deprives this Court of subject matter jurisdiction. See Abdurrahman v. Engstrom, 168 Fed.Appx.

445, 445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly dismissed case [based on

unexhausted FTCA claim] for lack of subject matter jurisdiction."); accord Jones v. US., 296

Fed. Appx. 82, 83 (D.C. Cir. 2008) (per curiam). Hence, this case will be dismissed. A separate

Order accompanies this Memorandum Opinion.



                                            flmtPtt 11 C4_/
                                            1Jl1ited  Stales District Judge
DATE: January      lei   '2013




                                                 2